Citation Nr: 1445600	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted the Veteran's claim for service connection for PTSD and assigned an initial evaluation of 10 percent effective January 28, 2010, the date of receipt of his claim.

In September 2014 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's electronic claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's September 2014 hearing, he testified that his PTSD had worsened considerably since his last VA examination in October 2012.  Therefore, he should be afforded a new VA examination upon remand.  All recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated since January 2014.

2. Then, schedule the Veteran for a VA psychiatric examination to assess the current severity of his PTSD.  If possible, this examination should be performed by someone other than the examiner who performed the October 2012 VA examination.  The entire claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner must indicate in the examination report that the claims file has been reviewed.

The examiner must record all pertinent clinical findings and assign a Global Assessment of Functioning (GAF) score, with an explanation of why that score was assigned.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose. 

The examiner should discuss the current degree of occupational and social impairment caused by the Veteran's PTSD symptoms, supported by a complete explanation.

3. Next, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.
 
4. Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

